Citation Nr: 0632323	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  99-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for chronic obstructive pulmonary 
disease (COPD).  

In November 2003, the Board remanded the claim for additional 
development and it is now before the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

In November 2003, the Board directed that the veteran undergo 
a VA pulmonary examination.  The examiner was asked to 
conduct a medical review of the claims file and provide an 
opinion on the etiology of any current pulmonary disorder.  
In particular, the examiner was asked to address conflicting 
diagnoses in the medical records. 

The most recent correspondence in the claims file from the 
veteran was dated in November 2001 and contained an address 
in Duluth, Minnesota.  

In May 2004, the Appeals Management Center sent 
correspondence to the veteran at his address in Duluth 
stating that he would be contacted by the nearest VA Medical 
Center and would be scheduled for an examination.  There is 
no correspondence of record to show that the veteran was 
notified of the date, place, and time of an examination.  
However, Compensation and Pension examination electronic 
inquiries in May 2004 and November 2004 indicate that 
examinations were requested by the AMC.  Both inquiries and 
the Veterans Appeal Control and Locator System (VACOLS) 
showed the veteran had a different address in Golden, 
Colorado.  The May 2004 examination was cancelled by the VAMC 
in St. Cloud, Minnesota citing "wrong jurisdiction."  The 
November 2004 examination inquiry noted that the veteran 
failed to report to the VAMC in Minneapolis, Minnesota.  

Correspondence in February 2005 and January 2006, including a 
supplemental statement of the case, was sent to the Duluth 
address.  There is no indication that the correspondence was 
returned by the Postal Service nor is there any notice of a 
change of address in the file.  Nevertheless, there are VA 
electronic records that show that the veteran may now reside 
in Golden, Colorado.  An attempt to contact him at that 
address is warranted and, if successful, the veteran should 
be scheduled for a VA examination to comply with the Board's 
November 2003 remand.   See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran at the address in 
Golden, Colorado shown on the May 2004 
and November 2001 examination inquiries 
and in VACOLS.  If successful, schedule 
the veteran for a VA pulmonary 
examination to determine the nature and 
etiology of any current pulmonary 
disorder.  Provide the claims folder to 
the examiner for review.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and then 
offer an opinion as to whether any 
currently diagnosed pulmonary disorder is 
etiologically related to the veteran's 
reported exposure to toxic fumes during 
service, particularly methylethylketone.  
In doing so, the examiner is requested to 
comment on the apparent discrepancy in 
the medical records between a diagnosis 
of chronic obstructive pulmonary disease 
recorded in some medical records and the 
lack of such a diagnosis following the 
August 2000 VA examination. 

2.  Then, readjudicate a claim for 
service connection for COPD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



